Citation Nr: 1546139	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for bilateral tinea pedis. 

2. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to tinea pedis. 

3. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1973 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2014, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An undated SSA Inquiry indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The document indicates a date of onset of disability of February 2, 1981.  The Veteran's SSA records are not associated with the claims file.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010).

The Veteran should also be afforded a new VA examination for his service-connected skin condition.  The Veteran underwent an examination in January 2012.  Since then, he has reported that that his condition has gotten worse.  At the August 2014 hearing, the Veteran testified that his skin condition has spread and that he experiences burning, itching and numbness in the lower extremities.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's skin condition.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Lastly, the Veteran should be afforded a new VA examination for his peripheral neuropathy of the lower extremities.  The Veteran was afforded a VA examination in January 2012.  The examiner opined that the Veteran's peripheral neuropathy is not proximately due to or the result of his service- connected tinea pedis.  The examiner reasoned that tinea pedis is a localized skin infection involving the feet only and is not related to the burning and itching in the Veteran's lower legs.  The Board finds the opinion inadequate.  The examiner's rationale only pertains to causation; she did not address whether the Veteran's condition was aggravated by his tinea pedis.  Furthermore, the examiner failed to provide an opinion on direct service connection.  Thus, a new examination should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.

2. Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected bilateral tinea pedis. The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's bilateral tinea pedis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his peripheral neuropathy of the lower extremities.  The claims file and all pertinent medical records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy had its onset in service or is etiologically related to service.  

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy was caused or aggravated by the Veteran's service-connected skin condition.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's condition before the onset of the aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

4. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




